Citation Nr: 9925855	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  98-08 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1954, and from August 1956 to August 1973.  He died 
in May 1988.  The appellant is the veteran's widow.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 1998 RO decision which denied DIC based on 38 
U.S.C.A. § 1318.  The appellant initially requested an RO 
hearing, but withdrew such request by a statement dated in 
December 1998.

The Board notes that service connection was previously denied 
for the cause of the veteran's death, in a June 1988 RO 
decision which became final.  An application to reopen this 
claim was denied by the Board in November 1997.  The 
appellant's motion for reconsideration of the Board's 
decision was denied in January 1998.  Statements subsequently 
received from the appellant suggest that she may wish to 
submit an application to reopen the previously denied claim 
for service connection for the cause of the veteran's death.  
This issue is not in appellate status, and the appellant is 
advised that any application to reopen the claim must be 
filed with the RO.


FINDINGS OF FACT

1.  The veteran was in actual receipt of a total compensation 
rating for less than 10 years preceding death.  

2.  There was no clear and unmistakable error in lifetime 
rating decisions, the correction of which would result in 
entitlement to receive a total compensation rating for at 
least 10 years preceding death, nor would hypothetical 
compensation claims result in entitlement to receive a total 
compensation rating for at least 10 years preceding death.  


CONCLUSION OF LAW

The criteria for DIC under 38 U.S.C.A. § 1318 have not been 
met.  38 U.S.C.A. § 1318 (West 1991); 38 C.F.R. § 3.22 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
February 1951 to February 1954, and in the Air Force from 
August 1956 to August 1973.  He died in May 1988.

A review of the veteran's service medical records shows that 
on medical examination performed for enlistment purposes in 
July 1956, his sinuses, genitourinary system, and skin were 
listed as normal.

Service medical records reflect episodic treatment for 
sinusitis, rhinitis, upper respiratory infections and colds, 
and indicate that the veteran smoked cigarettes.  Service 
medical records also show that he was treated for "anxious 
depression."  In February 1958, he was treated for a left 
varicocele, and underwent ligation of the left spermatic 
vein.

On medical examination performed in August 1958, the 
veteran's sinuses, genitourinary system, and skin were listed 
as normal.  The examiner noted that the veteran had mild 
sinusitis on two occasions, with no recurrence, 
complications, or sequelae.  On medical examination performed 
in August 1959, the veteran's sinuses, genitourinary system, 
and skin were listed as normal.  The examiner noted that the 
veteran had about three episodes of mild sinusitis in the 
past two years, with no current symptoms, complications, or 
sequelae.  In a report of medical history completed in 
January 1964, the veteran reported a history of sinusitis; 
the reviewing examiner noted that the veteran had occasional 
sinusitis.  On periodic physical examination performed in May 
1966, the examiner diagnosed  mild chronic sinusitis and a 
left inguinal (varicocelectomy) scar.

On medical examination performed for retirement purposes in 
January 1973, the veteran's sinuses, genitourinary system, 
and skin were listed as normal.  The examiner noted that the 
veteran had occasional very mild sinusitis which was relieved 
with antihistamines.  In a report of medical history 
completed in conjunction with the separation medical 
examination in January 1973, the veteran reported a history 
of sinusitis.  The veteran retired from service on August 31, 
1973. 

In September 1973, the veteran submitted claims for service 
connection for a psychiatric disorder and residuals of 
injuries to the head and neck.  He reported that he received 
treatment during service for a varicocele.

At an October 1973 VA examination, the veteran did not 
complain of sinusitis or a testicular scar, but he did 
complain of pain and swelling of his left testicle when 
lifting heavy objects.  On examination, the veteran's nose, 
sinuses, and testicles were clinically normal, and there were 
no dilated veins present in the scrotum.  On psychiatric 
examination, the veteran was quite tense, and spoke rapidly 
and forcefully, but there was no evidence of any thought 
disturbance.  He was not depressed, but said he usually felt 
bad in the mornings.  He was correctly oriented and in good 
contact.  In pertinent part, the examiner diagnosed chronic 
anxiety neurosis, and found no evidence of a varicocele.

In a November 1973 RO decision, service connection was denied 
for residuals of injuries to the head and neck, and was 
granted for a psychiatric disorder (anxiety neurosis), with a 
10 percent rating, and for postoperative residuals of a left 
varicocele, with a 0 percent rating.  Both ratings were 
effective on September 1, 1973, the day after service 
discharge.  The noncompensable rating for the varicocele 
remained in effect until the veteran's death in 1988.  The 
veteran was notified of this decision in November 1973, and 
he did not appeal.

At a July 1975 VA examination, the veteran complained of pain 
and swelling of his left testicle when lifting heavy objects.  
On examination, there was a scar in the left inguinal area, 
with some tenderness on deep palpation.  The testicles and 
scrotum appeared normal.  The diagnosis was a residual scar, 
in the left inguinal region, of a postoperative left 
varicocele.

At a July 1975 VA social and industrial survey, the veteran 
said that prior to service he was considered a "happy-go-
lucky" person, and that he suffered from depression in 
service.  He said that since service, he experienced periods 
of depression two or three times per year.  He said his 
depression was moderate.  He stated that he had no problems 
with social impairment, as he enjoyed socializing with 
friends and relatives, he was happily married, and he and his 
wife were active.  With respect to his industrial 
functioning, the veteran reported that he worked at an office 
job from August 1973 to June 1974, when he quit as the job 
was "getting on his nerves."  He said he was "chewed out," 
he decided that he did not have to "take it" and quit.  He 
said he had been employed regularly since June 1974, but he 
picked up odd jobs from time to time.  He was enrolled in 
college from September 1974 to June 1975, and planned to 
resume his studies in September 1975.  He was currently 
working in a summer job as a caretaker in a cemetery, which 
he enjoyed.  The diagnostic impression was depression and 
anxiety, with fluctuations from mild to moderate.  The 
examiner opined that the veteran's service-connected 
disability tended to hinder him from performing 
satisfactorily and being able to tolerate certain job 
situations, but he found his current job, in which had little 
contact with others and no close supervision, relaxing and 
enjoyable.

In a September 1975 decision, the RO confirmed and continued 
the evaluations of the veteran's service-connected 
disabilities; the veteran was notified of this decision in 
September 1975, and he did not appeal.

A VA discharge summary shows that the veteran was 
hospitalized from February 1978 to March 1978.  The discharge 
diagnosis was alcohol addiction, and the examiner noted that 
the veteran was competent and able to work.

Private medical records from Southwestern State Hospital 
dated in June 1978 reflect that the veteran was treated for 
alcohol addiction.  On admission, he was normocephalic, and 
his nose was listed as normal.

In August 1978, the veteran submitted a claim for an 
increased rating for his service-connected psychiatric 
disorder.  By a statement dated in September 1978, he 
asserted that his psychiatric disorder had worsened, and said 
he had been receiving treatment for this condition since 
February 1978.  He said his psychiatric disorder was 
interfering with his ability to perform meaningful 
employment, and he had only been able to perform odd jobs for 
the past 15 months.

By a letter dated in October 1978, a private physician, Dr. 
R. T. Isada, indicated that he treated the veteran for 
drinking problems in May 1978.  He noted that the veteran 
worked as a janitor but was fired due to his drinking 
problem.  He stated that the veteran was currently working as 
a cemetery keeper.  Dr. Isada diagnosed chronic alcoholism, 
paranoid reaction, and anxiety neurosis.

VA medical records dated from October 1978 to January 1979 
reflect treatment for anxiety and a nasal septal deviation 
with a papillomatous lesion.  A discharge summary shows that 
the veteran underwent a biopsy of this lesion; on admission 
in December 1978, the examiner noted nasal septal deviation 
with a papillomatous lesion, and a physical examination was 
otherwise not remarkable.

A private medical record from Highlands Mental Health 
Services dated in November 1978 indicated that the veteran 
was interviewed in June 1978; the diagnoses were alcohol - 
paranoia state, habitual alcoholism, and excessive drinking - 
moderate.  

At a November 1978 VA psychiatric examination, the veteran 
reported that he worked as a janitor from October 1977 to 
March 1978, and then worked as a fork-lift operator from 
October 1978 to the present.  On examination, the veteran 
appeared depressed, showed psychomotor retardation, rarely 
looked at the examiner, had a flat affect, and stared into 
space most of the time.  He had ideas of reference and had 
been suspicious of people.  The examiner opined that the 
veteran was a paranoid schizophrenic who was making a sincere 
effort to remain compensated.  The examiner stated that the 
veteran did not need hospitalization, but outpatient 
treatment was strongly recommended.  The diagnosis was 
paranoid schizophrenia.

In a December 1978 decision, the RO granted an increased 50 
percent rating for the service-connected psychiatric disorder 
(now classified as schizophrenia, paranoid type), effective 
August 7, 1978.  The veteran was notified of this decision in 
December 1978, and he did not appeal.

By a letter received in March 1979, the veteran stated that 
he received the RO's December 1978 letter notifying him that 
he had been awarded a 50 percent rating for his service-
connected psychiatric disorder.  He said he was not appealing 
the decision, but would like to give new evidence that his 
nervous condition had worsened since November 1978.  He said 
he had not been able to work since December 19, 1978.

In a May 1979 decision, the RO confirmed and continued the 50 
percent rating for the service-connected schizophrenia.  The 
veteran was notified of this decision in May 1979, and he did 
not appeal.

In December 1980, the veteran submitted a claim for an 
increased rating for the service-connected schizophrenia.  He 
stated that he had not worked since December 1978 as a result 
of this condition.  He said that in September 1979, he 
applied for disability benefits from the Social Security 
Administration (SSA), and was awarded benefits in August 
1980.

At a March 1981 VA psychiatric examination, the veteran 
reported that he worked until 1978, when he had to quit work 
due to his nerves.  The diagnosis was anxiety neurosis with 
depression.

In a March 1981 decision, the RO confirmed and continued the 
50 percent rating for the service-connected schizophrenia.  
The veteran was notified of this decision in April 1981.

In February 1982, the veteran submitted a claim for an 
increased rating for the service-connected schizophrenia.  He 
reiterated his post-service work history, and said that he 
dropped out of college in September 1977, when he was unable 
to pass the requirements for his degree, and that his last 
job was as a general laborer and forklift operator.  He 
reported that he was employed in this position from September 
1978 to December 1978, and he had not worked since that time.  
He requested a 100 percent schedular rating for the service-
connected psychiatric disorder.

At a March 1982 VA psychiatric examination, the following 
diagnoses were indicated:  Axis I: chronic schizophrenic 
reaction, paranoid type, partially controlled by medication, 
and alcohol abuse by history, Axis II:  schizoid personality, 
lifelong.  The examiner opined that hospitalization was not 
indicated, that the veteran was competent, and he was 
unemployable due to his psychosis.

In an April 1982 decision, the RO confirmed and continued the 
50 percent rating for the service-connected schizophrenia.  
The veteran was notified of this decision in April 1982, and 
he did not appeal.

By a letter received on January 4, 1983, the veteran 
submitted a claim for an increased rating for his service-
connected schizophrenia.  He said he was totally disabled and 
had not worked since December 1978.

At a March 1983 VA psychiatric examination, the examiner 
indicated the following diagnoses:  Axis I: , chronic 
schizophrenia, residual type, alcohol abuse by history, and 
Axis II:  schizoid individual, lifelong.  The examiner opined 
that the veteran was competent and unemployable.

At a March 1983 VA social and industrial survey, the veteran 
reported that he had not worked since December 1978, and was 
currently unable to cope with working.  He said that he 
previously received disability benefits from the SSA, but 
these benefits were stopped in December 1981, after the SSA 
determined that he was able to do janitorial work.

In a May 1983 decision, the RO granted an increased 100 
percent rating for the service-connected schizophrenia, 
effective January 4, 1983.  The veteran did not appeal the 
effective date of the award.

The veteran continued to receive total compensation benefits 
for his service-connected psychiatric disorder until his 
death from non-service-connected lung cancer on May 30, 1988.

In June 1988, the appellant submitted a claim for DIC.

In a June 1988 decision, the RO denied service connection for 
the cause of the veteran's death.  The appellant filed a 
notice of disagreement with this decision, and the RO 
provided a statement of the case dated in October 1988.  The 
appellant did not file a timely substantive appeal, and the 
decision became final.

In October 1992, the appellant submitted an application to 
reopen the previously denied claim for service connection for 
the cause of the veteran's death.

In October 1997, the appellant's representative submitted a 
claim for DIC benefits based on 38 U.S.C.A. § 1318.  He 
asserted that in its December 1978 decision, the RO should 
have granted service connection for sinusitis, with a 30 
percent rating; granted a 10 percent rating for a tender 
varicocelectomy scar; granted an increased 70 percent rating 
for the psychiatric disorder; and granted a total disability 
rating based on individual unemployability (TDIU rating).  He 
concluded that if the RO had done all of these things, the 
veteran would have been entitled to a 100 percent rating for 
10 years prior to his death, thus entitling the appellant to 
DIC under 38 U.S.C.A. § 1318.  He stated that during 1978, 
the veteran was only marginally employed, and only worked 
part of the year as a cemetery grounds keeper.

In a November 1997 decision, the Board denied the appellant's 
application to reopen the previously denied claim for the 
cause of the veteran's death.  That issue is not currently on 
appeal.

In February 1998, the RO denied the appellant's claim for DIC 
under 38 U.S.C.A. § 1318.  The appellant's March 1998 notice 
of disagreement and her June 1998 substantive appeal 
primarily address the question of service connection for the 
cause of the veteran's death (an issue not on appeal) rather 
than the issue of entitlement to DIC under 38 U.S.C.A. 
§ 1318.

II.  Analysis

The appellant has submitted a claim for service connection 
for DIC under 38 U.S.C.A. § 1318.  Her claim is well 
grounded, meaning plausible.  The file shows that the RO has 
properly developed the evidence, and there is no further VA 
duty to assist the appellant with her claim.  38 U.S.C.A. 
§ 5107(a). 

The appellant essentially asserts that in its December 1978 
decision, the RO should have granted service connection for 
sinusitis, with a 30 percent rating, granted a 10 percent 
rating for a tender varicocelectomy scar, granted an 
increased 70 percent rating for the psychiatric condition, 
and granted a TDIU rating.  She contends that if all of these 
actions had been taken, the veteran would have had a 100 
percent rating for 10 years prior to his death in May 1988, 
and thus there would be entitlement to DIC under 38 U.S.C.A. 
§ 1318.

The governing law and regulation provide that DIC is payable 
to a deceased veteran's surviving spouse in the same manner 
as if the veteran's death were service-connected, when the 
veteran's death was not caused by his own willful misconduct, 
and he was in receipt of or for any reason (including receipt 
of military retired or retirement pay or correction of a 
rating after the veteran's death based on clear and 
unmistakable error (CUE)) was not in receipt of but would 
have been entitled to receive compensation at the time of 
death for a service-connected disability that either was 
continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 or more years 
immediately preceding death; or so rated continuously for a 
period of not less than 5 years from the date of the 
veteran's release from active duty until his death.  38 
U.S.C.A. § 1318; 38 C.F.R. § 3.22.

A CUE claim is not the sole way for a survivor to show the 
veteran's entitlement as of the time of the veteran's death; 
the survivor is given the right to attempt to demonstrate 
that the veteran hypothetically would have been entitled to 
receive a different decision (even if he did not file a 
claim) on a service-connection-related issue based on 
evidence in the veteran's claims file or VA custody prior to 
the veteran's death and the law then or subsequently made 
retroactively applicable. Weaver v. West, 12 Vet. App. 229 
(1999); Hix v. West, 12 Vet. App. 138 (1999); Wingo v. West, 
11 Vet. App. 307 (1998); Carpenter v. West, 11 Vet. App. 140 
(1998); Green v Brown, 10 Vet.App. 111 (1997).

The veteran was in actual receipt of total compensation 
benefits (a 100 percent rating for his service-connected 
psychiatric disorder) from January 1983 until his death in 
May 1988, a period of less than 10 years.  Thus, DIC under 
38 U.S.C.A. § 1318 could be paid only if the veteran was 
"entitled to receive" total compensation benefits from at 
least May 30, 1978 until his death 10 years later on May 30, 
1988.  

As noted, one way to show a veteran was "entitled to 
receive" total compensation benefits for at least 10 years 
preceding death is by correcting lifetime rating actions 
based on CUE.  CUE (38 C.F.R. § 3.105(a)) is a very specific 
and rare kind of error; it is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error. To find CUE, the correct facts, as they 
were known at the time, must not have been before the 
adjudicator (a simple disagreement as to how the facts were 
weighed or evaluated will not suffice) or the law in effect 
at that time was incorrectly applied; the error must be 
undebatable and of a sort which, had it not been made, would 
have manifestly changed the outcome at the time it was made; 
and the determination of CUE must be based on the record and 
law that existed at the time of the prior adjudication.  
Caffrey v. Brown, 6 Vet. App. 377 (1994); Damrel v. Brown, 6 
Vet.App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993); 
Russell v. Principi, 3 Vet. App. 310 (1992).

A December 1978 RO decision increased the veteran's 
compensation for his psychiatic disorder from 10 percent to 
50 percent, effective August 7, 1978, the date of claim for 
increase.  Such decision was not appealed and is considered 
final, unless it was based on CUE.  Considering the evidence 
and the rating criteria (38 C.F.R. § 4.132, Code 9203 (1978)) 
and effective date rules then in effect (38 C.F.R. § 3.400 
(1978)), there was no undebatable error by the RO as to 
either the percentage rating assigned or the effective date 
of that rating.  All the facts were before the RO.  The 
appellant's recent arguments (that the RO should have 
assigned a 70 percent rating at that time) consitute a simple 
disagreement with how the RO weighed and evaluated the facts, 
and such does not amount to CUE.

The appellant also argues that the veteran was "entitled to 
receive" total compensation benefits for at least 10 years 
preceding death based on hypothetical claims for service 
connection for sinusitis, a compensable rating for a 
varicocelectomy scar, and a TDIU rating.

Assuming a claim was filed for  service connection for 
sinusitis prior to May 30, 1978 (10 years preceding death), 
and assuming that service connection were then established, 
the condition would only have been rated noncompensable, not 
30 percent as the appellant asserts.  Post-service medical 
records up to that time are negative for complaints or 
treatment of sinusitis, and those records do not demonstrate 
that the veteran's sinusitis was moderate (10 percent 
disabling), with discharge or crusting or scabbing, with 
infrequent headaches.  Thus a noncompensable evaluation would 
have been assigned under the rating criteria then in effect, 
had service connection hypothetically been granted.  
38 C.F.R. § 4.97, Codes 6510-6514 (1977).  This would not 
have led to "entitlement to receive" a total compensation 
rating for at least 10 years preceding death.

The veteran was service connected for postoperative residuals 
of a left varicocele, rated 0 percent from the time of 
service until his death.  The appellant argues that a 10 
percent rating should have been assigned based on a tender 
surgical scar.  Even assuming that a 10 percent rating was 
assigned for a scar (38 C.F.R. § 4.118, Code7804 (1977) and 
that such rating was in effect for at least the 10 years 
preceding death, such would not have resulted in 
"entitlement to receive" a total compensation rating for 10 
years before death.   

It is also argued that the veteran hypothetical should have 
been awarded a TDIU rating.  As noted, as of May 30, 1978 (10 
years before death), the veteran's service-connected 
psychiatric disorder was only rated 10 percent, and the 
rating was not increased to 50 percent until August 7, 1978.  
Even assuming that the 50 percent rating were effective on 
May 30, 1978, and assuming a 10 percent rating for a 
varicocelectomy scar on that date (see above), and assuming 
service connection and a 0 percent rating for sinusitis on 
that date(see above), the criteria for a TDIU rating would 
not have been met.  Under the regulations in effect in May 
1978, total disability ratings for compensation based on 
individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  Where these 
percentage requirements are not met, entitlement to the 
benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.34l, 4.16 (1977).

On May 30, 1978, in the hypothetical situation described 
above, the veteran did not satisfy the percentage rating 
standards for individual unemployability benefits, although 
consideration to such benefits on an extraschedular basis may 
be given. The evidence does not demonstrate that the veteran 
was unemployable due to his service-connected disabilities as 
of May 30, 1978 (10 years before death).  Significantly, he 
was actually working until at least December 1978.  While his 
service-connected disabilities might have limited him from 
some forms of work, they clearly did not prevent all 
substantially gainful employment for which he was qualified 
by reason of his education and work experience. As a result, 
the Board finds that the criteria for a TDIU rating were not 
met on May 30, 1978.

In sum, the veteran was not actually in receipt of nor was he 
"entitled to receive" total compensation benefits for at 
least 10 years immediately preceding death, as required for 
DIC under 38 U.S.C.A. § 1318.  As the preponderance of the 
evidence is against the appellant's claim, the benefit-of-
the-doubt rule is inapplicable, and the claim for DIC 
benefits under 38 U.S.C.A. § 1318 must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

 

